991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Glenn S. COHEN, Defendant-Appellant.
No. 92-5674.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 13, 1993Decided:  February 19, 1993

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  James H. Michael, Jr., District Judge.  (CR-91-11-C)
Glenn S. Cohen, Appellant Pro Se.
Ray Burton Fitzgerald, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Glenn S. Cohen appeals from the district court's order affirming his conviction for speeding in the Shenandoah National Park.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cohen, No. CR-91-11-C (W.D. Va.  Sept. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED